DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 27 January 2021 have overcome the 35 USC 102 rejections set forth in the previous office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to clear a typographical error in Claim 1. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 83 has been amended to replace “seconde” with “second. 



EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
“a beverage dispensing system for a plurality of beverage sources, comprising: a first controller… a first tablet computing device mounted to a wall and including: a first processor; a first user interface comprising a touchscreen display whereby the first tablet computing device mounted to the wall is configured to receive input from the user via the touchscreen display, a first built-in camera configured to capture an image of the optically viewable passive identifier, and a first code reader configured to interpret the image of the optically viewable passive identifier captured by the first built-in camera, wherein the first code reader comprises a first detection system coupled to the first built-in camera and configured to receive the image of the optically viewable passive identifier… and interpret the image of the optically viewable passive identifier to generate a user identifier associated with the user; a server in communication with the first controller… wherein the first tablet computing device is configured to send the generated user identifier to the server, the server further configured to compare the generated user identifier to at least one of the records to determine if the generated user identifier matches one user identifier included in the user identifier field…wherein the first controller is configured to generate a first flow signal when the beverage allocation value indicates an amount of beverage greater than zero; a first flow valve in fluid communication with a first beverage source and responsive to the first flow signal, the first flow valve configured to open in response to the first flow signal having been generated by the first controller; a first manually-controlled tap valve in fluid communication with and downstream from the first flow valve, wherein the first tap valve is installed on the wall such that the first tablet computing device is located directly above the first tap valve, whereby the first beverage is dispensed from the first beverage source in response to both the first flow valve opening and manual activation of the first tap valve by the user; a first flow meter coupled to the first controller… a second tablet 
“a method of using an apparatus for dispensing a plurality of beverages from a plurality of beverage sources,  the method comprising: providing an optically viewable passive identifier associated with a user; providing a first tablet computing device mounted to a wall and including a first processor, a first built-in camera, and a first user interface comprising a touchscreen display, whereby the first tablet computing device is configured to receive input from the user via the touchscreen display, the first tablet computing device further comprising a first code reader configured to interpret an image of an optically viewable passive identifier, the first code reader further comprising a first detection system coupled to the first built-in camera and configured to receive an image of a optically viewable passive identifier, read the received image of the optically viewable passive identifier, and interpret the received image of the optically viewable passive identifier to generate a user identifier associated with a user; using the first code reader to capture an image of the optically viewable passive identifier; using the first detection system to read the image of the optically viewable passive identifier, and interpret the image of the optically viewable passive identifier to generate a user identifier associated with the user… generating by the first controller a first flow signal in the event the beverage allocation value indicates an amount of beverage greater than zero; opening a first flow valve in communication with a first beverage source in response to the first flow signal having been generated, manually activating of a first manually-controlled tap valve by the user, wherein the first tap valve is in fluid communication with 
“a system for dispensing a beverage,  comprising: a plurality of beverage source systems, each beverage source system located at the same franchise location and including: a beverage source, a flow valve for dispensing the beverage source, a tablet computing device mounted to a wall including a processor… a user interface comprising a touchscreen display,  a built-in camera configured to capture an image of an optically viewable passive identifier, and a code reader, wherein the code reader is configured to interpret the image of the optically viewable passive identifier captured by the built-in camera, wherein the code reader comprises a detection system coupled to the built-in camera and configured to receive the image of the optically viewable passive identifier, read the image of the optically viewable passive identifier, and interpret the optically viewable passive identifier to generate a user identifier associated with the user, a manually-controlled tap valve in fluid communication with and downstream from the flow valve, wherein the tap valve is installed on the wall such that the tablet computing device is directly above the tap valve, and a microcontroller configured to control the flow valve, whereby the beverage is dispensed from the beverage source when the microcontroller controls the flow valve to open the flow valve and the tap valve is manually opened by a user…at least one database storing data on beverage dispensing using the beverage dispensing system... wherein each 
Jones (US 8,880,427) is the closest prior art of record.  However, Jones is silent on these above recited features.  Furthermore, it would not have been obvious to modify Jones to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Jones to include the above recited features would improperly change the principle of operation of Jones.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/JESSICA CAHILL/Primary Examiner, Art Unit 3753